[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                     FILED
                      ________________________         U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                             October 12, 2007
                            No. 07-10408                  THOMAS K. KAHN
                        Non-Argument Calendar                 CLERK
                      ________________________

                         D. C. Docket Nos.
               06-01863-CV-RWS-1 & 05-79109-BKC-RE

In Re: GLORIA P. COTTON


Debtor.
__________________________________________________


GLORIA P. COTTON,

                                                          Plaintiff-Appellant,

                                 versus

BARBARA B. STALZER,

                                                         Defendant-Appellee.


                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                    _________________________

                           (October 12, 2007)
Before TJOFLAT, BIRCH and MARCUS, Circuit Judges.

PER CURIAM:

      On July 10, 2006, Gloria P. Cotton, proceeding pro se, filed a notice of

appeal in the district court, appealing an order of the bankruptcy court dismissing

her bankruptcy case without prejudice. According to the record filed in the district

court, the proceedings in the bankruptcy court were as follows.

      On October 3, 2005, Cotton filed a petition for Chapter 13 bankruptcy relief.

On December 5, 2005, she filed a motion for the voluntary dismissal of her

petition. The court denied her motion and, instead, converted the Chapter 13 case

to a Chapter 7 case. Cotton appealed that order to the district court.

      While that appeal was pending, the bankruptcy court ordered Cotton to show

cause why the Chapter 7 case should not be dismissed. The Chapter 7 Trustee

objected to the dismissal, and Cotton’s creditors opposed dismissal unless it was

pursuant to Cotton’s December 5 motion for voluntary dismissal. The court

dismissed the Chapter 7 case without prejudice pursuant to Cotton’s December 5

motion.

      Cotton appealed the ruling on July 10, 2006, as noted above. Her brief to

the district court argued, among other things, that the bankruptcy court erred in

failing to stay proceedings pending the district court’s disposition of her earlier



                                           2
appeal of the denial of her motion to dismiss the Chapter 13 case.

      The district court found that the bankruptcy court’s dismissal of the Chapter

7 case mooted the issues Cotton was raising, and therefore denied her appeal.

Cotton moved the court for reconsideration. The district court denied her motion,

concluding that she had suffered no harm by the dismissal of the Chapter 7 case

rather than the Chapter 13 case – since the dismissal was without prejudice.

Cotton then appealed the denial to this court.

      We granted Cotton leave to proceed in forma pauperis on the ground that her

appeal was not frivolous; it was questionable whether the bankruptcy court had

jurisdiction to dismiss the case while her appeal (of the order denying the motion

for voluntary dismissal and the conversion of the Chapter 13 case to a Chapter 7

case) was pending in the district court.

      In a recent bankruptcy case, we held that “the filing of a notice of appeal

generally ‘confers jurisdiction on the court of appeals and divests the district court

of its control over those aspects of the case involved in the appeal.’” In re Mosley,

No. 06-10349, slip. op. at 3201 (11th Cir., Aug. 9, 2007). In this case, the

bankruptcy court dismissed the Chapter 7 case while the appeal of its earlier order

denying Cotton’s motion for the voluntary dismissal of the Chapter 13 case and

converting it to a Chapter 7 case was pending in the district court. Because we



                                           3
believe that the In re Mosley rationale applies in the present context, we hold that

the bankruptcy court lacked jurisdiction to enter the order of dismissal.

      We therefore vacate the district court’s order denying Cotton’s appeal and

remand the case for further consideration of that appeal by the district court.

      SO ORDERED.




                                           4